     Case 2:20-cv-03985-AB-JC Document 35 Filed 04/09/21 Page 1 of 3 Page ID #:223




1
     Faisal Gill (SBN 263416)
     Gill Law Firm
2    355 S Grand St
3    Suite 2450 PMB# 1048
     Los Angeles, CA 90071
4
     310-418-6675
5    213-260-8255 (fax)
6
     Fgill@glawoffice.com

7                     IN THE UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9
     ANTONE AUSTIN, et al.                     )    Case No. 2:20−cv−03985−AB−JC
10           Plaintiffs                        )
                                               )       Plaintiffs’ Response to Defendant’s
11
                                               )       Notice of Publication of Body Worn
12                                             )       Footage
13                                             )
                 vs                            )
14                                             )    Discovery Cutoff Date: 6/30/2021
15   CITY OF LOS ANGELES, et al.               )    Pre-Trial Conference Date: 10/01/2021
               Defendants                      )    Trial Date: 10/19/2021
16

17          COMES      NOW,      Plaintiffs,       ANTONE        AUSTIN     and   MICHELLE
18
     MICHLEWICZ, through undersigned counsel, and respectfully submits their
19

20   response to Defendant’s Notice of Publication of Body Worn Footage in Violation
21
     of Court’s April 2, 2021 Order (ECF Doc. No. 32), as follows:
22

23      1. Counsel for Plaintiffs hired Ms. Jasmyne Cannick for purposes of
24
           Comunications and Relations and she is an agent for Plaintiffs in regards to
25
           this matter for such purposes.
26

27

28                                                 1

     _____________________________________________________________________________

         PLAINTIFFS’ RESPONSE TO DEFENDANT’S NOTICE OF PUBLICATION OF BODY WORN FOOTAGE
     Case 2:20-cv-03985-AB-JC Document 35 Filed 04/09/21 Page 2 of 3 Page ID #:224




1
        2. Counsel for Plaintiffs provided the video to Ms. Cannick to pixelate and

2          distort the video as ordered by the Court.
3
        3. Ms. Cannick provided the edited video to Counsel for Plaintiffs who reviewed
4

5          and found the video to be in compliance with the Court’s order.
6
        4. Counsel for Plaintiffs also sought approval from Ms. Michelle Michlewicz
7

8          regarding the edited video.
9
        5. Ms. Michlewicz approved such edited video. (Please see Exh. 1).
10
        6. Plaintiffs oppose Defendant’s allegation that the edited video does not comply
11

12         with the Court’s Order on April 2, 2021.
13
        7. Plaintiffs oppose Defendant’s notion that Plaintiffs should provide Defendant
14

15         a copy of any redacted or otherwise edited video for their approval, especially
16
           given the concerning behavior of their employees who shared the unredacted
17

18
           footage amongst themselves and laughed at Ms. Michlewicz’s expense in

19         front of her while she was wrongfully held in prison. Plaintiffs request that
20
           this Court not require such obligation on the Plaintiffs, namely Ms.
21

22         Michlewicz, after being subjected to such ridicule without her permission to
23
           share such footage.
24

25      8. Had Defendant contacted Plaintiffs to state their issue with the published
26
           video, Plaintiffs would have accommodated them and amended the video.
27

28                                             2

     _____________________________________________________________________________

         PLAINTIFFS’ RESPONSE TO DEFENDANT’S NOTICE OF PUBLICATION OF BODY WORN FOOTAGE
     Case 2:20-cv-03985-AB-JC Document 35 Filed 04/09/21 Page 3 of 3 Page ID #:225




1
        9. If the Court should find that such video was not pixelated enough, Plaintiffs

2          will immediately amend the video as it is their intention to follow the Court’s
3
           order.
4

5
     Dated: April 9, 2021                                Respectfully Submitted,
6

7
                                                         /S/ Faisal Gill
8
                                                         Faisal Gill
9
                                                         Gill Law Firm
10                                                       1901 Avenue of the Stars, Suite 1060
11                                                       Los Angeles, CA 90067
                                                         310-418-6675
12
                                                         213-260-8255(fax)
13
                                                         fgill@glawoffice.com
14

15                                     CERTIFICATE OF SERVICE
16

17             I HEREBY CERTIFY that on April 9, 2021, a copy of the foregoing Plaintiff’s
18      Response to Defendant’s Notice of Publication of Body Worn Footage was filed electronically
19
        and served by mail on anyone unable to accept electronic filing. Notice of this filing will be
20
        sent to all parties by operation of the Court's electronic filing system or by mail to anyone
21

22      unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

23      access this filing through the Court's CM/ECF System.
24

25
                                                                /s/ Faisal Gill       p
26                                                               Faisal Gill
27

28                                                  3

     _____________________________________________________________________________

         PLAINTIFFS’ RESPONSE TO DEFENDANT’S NOTICE OF PUBLICATION OF BODY WORN FOOTAGE
